RICHARDS, J.
DIVORCE AND ALIMONY.
(230 Aa) Judgment, in divorce action, unconditionally fixing amount of alimony and method of payment pursuant to contract of parties executed during pendency of the action, is not subject to modification after term, in the absence of fraud or mistake.
(230 Ae) Where amount of alimony was dependent on an adjudication to be made by court of Common Pleas granting divorce in accordance with amount of husband’s annual gross income, court of Common Pleas of another county had no jurisdiction of action to recover alimony in so far as amount thereof was dependent on such adjudication.
(230 Ac) Where amount of alimony was absolutely fixed by agreement of parties and judgment of court and was not subject to change, Court _ of Common Pleas of another county had jurisdiction of- action to recover accrued and unpaid amounts of judgment therefor.
(Williams and Lloyd, JJ., concur.)
HISTORY: — Action in Common Pleas by Julia Kettenring v. Chas. H. Kettenring and Un. Cent. Life Ins. Co. to recover alimony past due and unpaid. Judgment for Pltff. Chas, prosecuted error. Reversed and remanded. Motion to certify overruled by Supreme Court.
Ij For reference to full opinion, see Omnibus ¡j Index, last page, this issue.